Citation Nr: 1140130	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-32 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania
 
 
THE ISSUES
 
1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for lumbosacral strain to include secondary to residuals of a right distal fibula fracture.

2.  Entitlement to service connection for a lumbosacral strain to include secondary to right distal fibula fracture residuals. 
 
3.  Entitlement to service connection for lumbar spondylosis.

4.  Entitlement to an increased disability rating for status post, residuals of a right distal fibula fracture with degenerative arthritis, currently rated as 10 percent disabling.
 
5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.
 

 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
E. I. Velez, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty service from April 1972 to April 1975.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.
 
In August 2011, the Veteran testified before the undersigned at a videoconference hearing.  A copy of the hearing transcript has been associated with the claims file.
 
The  issues of entitlement to service connection for obesity, a hip disorder, and a knee disorder each secondary to residuals of a right distal fibula fracture with degenerative arthritis; entitlement to service connection for diabetes mellitus type II to include due to obesity; and entitlement to compensation under 38 U.S.C.A. § 1151 for a back disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  
 
The issues of entitlement to service connection for a low back disorder, to include a lumbar strain and lumbar spondylosis; and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 
FINDINGS OF FACT
 
1.  Residuals of a distal fibula fracture with degenerative arthritis are characterized by moderate ankle involvement manifested by ankle instability and a reduced range of motion.  
 
2.  The evidence submitted since a March 1985 rating decision denying entitlement to service connection for a back disorder raises a reasonable possibility of changing the prior outcome.
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for a disability rating in excess of 10 percent for residuals of a right distal fibula fracture with degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5262, 5271 (2011).
 
2.  The March 1985 rating decision denying entitlement to service connection for a lumbar strain is final.  New and material evidence sufficient to reopen the claim has been submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
VCAA
 
Regarding the request to reopen the claim of entitlement to service connection for a lumbosacral strain, as this claim is being reopened and remanded any errors regarding the notice requirements as to that issue need not be addressed at this time.

Regarding the issue of entitlement to an increased disability rating for a right distal fibula fracture the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in pre-rating correspondence dated in May 2007 of the information and evidence needed to substantiate and complete his claim, to include information regarding how disability evaluations and effective dates are assigned.
 
At his August 2011 videoconference hearing the Veteran testified that he had been treated by Dr. Probe.  In a February 2008 letter, Dr. Probe stated that he had treated the Veteran from February to December 1999, in February 2000, and from October to December 2002.  The records predate the date of the claim for an increased rating by more than five years.  Therefore, they are not relevant to the claim at hand.
 
VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication. 
      

Legal Criteria and Analysis
 
A.  Increased Rating
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
 
Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2011). 
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.
 
Here, the Veteran's residuals of a right distal fibula fracture with degenerative arthritis are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5262, i.e., impairment of the tibia and fibula.  Under this Code, malunion of the tibia and fibula of either lower extremity warrants a 10 percent evaluation when the disability results in slight knee or ankle disability.  A 20 percent evaluation requires that the malunion produce moderate knee or ankle disability.  38 C.F.R. § 4.71a. 
 
Degenerative arthritis is rated under Diagnostic Code 5003, which provides that degenerative arthritis established by X- ray is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the joint involved.  38 C.F.R. § 4.71, Diagnostic Code 5003.

Under Diagnostic Code 5260 a limitation of flexion of the leg warrants a 10 percent rating if flexion is limited to 45 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).

Under Diagnostic Code 5261 a limitation of extension of the leg warrants a 10 percent rating if limited to 10 degrees, and a 20 percent rating if extension is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261(2011).  

The normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

A moderate limitation of ankle motion warrants a 10 percent rating.  A marked limitation warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2011).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional provision that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).
 
The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran was initially granted service connection for residuals of a fracture of the right distal fibula in March 1985 and was assigned a noncompensable rating.  The rating was increased to 10 percent in November 1985.  In the appealed August 2007 rating decision, the Veteran's 10 percent disability rating was continued.
 
The evidence of record includes a June 2007 VA examination wherein the Veteran reported constant moderate right ankle pain.  Physical examination revealed a mild antalgic gait.  The Veteran did not use canes, crutches, walkers, braces or wheelchairs.  Range of motion study revealed right ankle dorsiflexion and plantar flexion to 20 degrees.  There was mild or minimal right ankle pain with plantar flexion shown between 10 and 20 degrees.  The range of motion was not additionally limited by pain, fatigue, weakness or lack of endurance on repetitive motion.  The examiner stated that the residuals of the right distal fibula fracture with right ankle strain were mildly active at the time of the examination.
 
A psychiatric VA examination of June 2007 noted the Veteran had significant limitations regarding his ankle.  It was noted he had constant pain in his ankle, lower leg and back.  Numerous issues related to the ankle were noted including chronic pain, swelling, as well as low back pain.  
 
VA treatment records of January 2008 note ankle pain.  The Veteran walked with a cane and had pain in the related knee and in the low back.  He reported that it felt like it was out of alignment.  An MRI showed old distal fibula trauma with secondary degenerative arthritis in the distal tibiofibular joint.  
 
February 2008 VA outpatient treatment records note that the Veteran was seen in an orthopedic follow up visit and he had developed tibia/fibula synovitis.  It was also noted that he had right distal ankle pain associated with low back pain.  Physical examination showed a mildly antalgic gait, no ankle effusion, and there was a full range of motion in all planes.  There was right anterior lateral ankle pain to palpation but no instability to varus and valgus stress.  
 
A general VA examination of March 2010 notes the Veteran reported a great deal of pain in his right lower extremity, especially around the ankle.  It was noted he had been seen in podiatry and was fitted with an ankle brace which he wore daily and had been wearing for the prior six months.  He reported prior to wearing the brace he felt unstable and had fallen a few of times.  He also reported using a cane and a walker to help him walk.  He took Vicodin four times daily for lower extremity pain.  Range of motion was normal as to plantar and dorsiflexion.  
 
Treatment records of August 2009 note the Veteran reported ankle pain and weakness with instability which had increased lately.  Physical examination showed the right foot was markedly inverted.  There was no dorsiflexion available.  There was weakness of the right perineales exhibited with 3/4 abduction and eversion.  Muscle groups were 5/5 all over.  He walked with a cane and limped on the right side.  
 
In November 2009 he was fitted for an ankle brace which he reported improved his gait.  He was assessed with chronic pain of the right ankle, lower leg and under the arch mostly burning and soreness with intermittent flare ups.  The flare ups were judged to be secondary to traumatic arthritis caused by inservice ankle trauma.  A chronic strain perhaps from limping was noted. 
 
Records of March 2010 noted chronic right lateral ankle instability with increased talar tilt angle, a decreased range of motion with marked muscle weakness in all planes.  
 
At the videoconference hearing of August 2011, the Veteran testified that he experienced a lot of ankle pain, and used a cane and brace to walk.  He also testified that one leg was shorter than the other.  
 
After a careful review of the evidence of record and after resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence preponderates in favor of a disability rating of 20 percent, but no more.
 
In this regard, under Diagnostic Code 5262 a 20 percent disability rating is warranted for malunion of the fibula and tibia with moderate knee or ankle disability.  The evidence of record reveals no evidence of any right knee impairment that is related to the service connected fracture.  The evidence, however, does show that the Veteran has had ankle instability of such a degree that he has been issued an ankle brace which he wears on a daily basis to help him ambulate and keep him from falling.  Moreover, while the Veteran's range of ankle motion has been noted at times to be normal, at the June 2007 VA examination he was noted to have plantar flexion of 20 degrees, in August 2009 he was noted to have no dorsiflexion, and in March 2010 a decrease in ankle motion was noted with marked muscle weakness.  Finally, at the hearing he testified he experienced a great deal of pain in his ankle.  

When considering the evidence as a whole the Board finds that the symptoms more closely approximate a 20 percent disability rating due to moderate involvement of the ankle.  The Board finds, however, that the disability has not significantly changed during the appeal period and a uniform rating is warranted.  Higher staged ratings are not in order in light of the evidence discussed above.
 
Indeed, the Veteran's symptoms do not approximate a 30 percent disability rating as there is no marked involvement of the ankle or knee.  In this regard, the ankle has retained motion and the Veteran is able to ambulate.  While knee pain has been noted, no disability of the knee has been diagnosed.  As such, the preponderance of the evidence does not show marked involvement of the ankle or knee.  
 
The Board has considered other potentially applicable rating criteria.  However, no other Diagnostic Code provides for a disability rating in excess of 20 percent.  Diagnostic Code 5271 evaluates the ankle disability based on limitation of motion.  Moderate limitation of motion of the ankle warrants a 10 percent evaluation.  A 20 percent evaluation requires marked limitation of motion.  38 C.F.R. § 4.71a , Code 5271.  A normal range of ankle motion is considered to be 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.
 
The Board has awarded a 20 percent disability rating under Diagnostic Code 5262, therefore, the Veteran is now receiving the maximum rating for limitation of motion of the right ankle under Diagnostic Code 5271.  The pertinent diagnostic codes governing other ankle disabilities (Diagnostic Codes 5272 to 5274) also only permit a maximum 20 percent rating.  In order for a higher rating to be assigned, the Veteran's right ankle must be ankylosed.  As the Veteran retains motion in each plane of ankle movement the ankle is not ankylosed.  Consequently, there is no basis on which to grant a disability rating in excess of 20 percent.   
 
The Board has also considered entitlement to a higher disability evaluation based on both the mandates of DeLuca and Diagnostic Code 5003 which a separate disability rating for limitation of motion due to arthritis.  In this case, the appellant's right distal fibula is being rated based on the findings of moderate ankle involvement which considered the decreased range of motion.  Hence, the principles against pyramiding preclude a separate rating for arthritis.  38 C.F.R. § 4.14 (2011) (The evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.)  
 
Finally, the schedular criteria reasonably describe the claimant's disability level and symptomatology.  The claimant's disability picture is specifically contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral for an extraschedular rating is required.  Thun.  
 
B.  New and Material
 
A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 
 
New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513  (1992).
 
In a March 1985 rating decision VA denied entitlement to service connection for an intermittent lumbosacral strain as there was no evidence the disorder started while the Veteran was on active duty and there was no evidence indicating that it was proximately the result of the service connected residuals of a fracture of the right distal fibula.  
 
Since the March 1985 decision the VA treatment records have been associated with the claim file wherein treating physicians have associated low back pain to the service connected residuals of a fracture of the right distal fibula.  Indeed, at a VA examination of June 2007 it was noted that the Veteran had numerous issues related to the ankle including low back pain.  Moreover, VA outpatient treatment records of February 2008 note the Veteran right distal ankle pain associated with low back pain.  In January 2008 it was noted he had ankle and low back pain. 
 
The Board finds the additional VA treatment records to be new as they were not of record at the time of the March 1985 rating decision.  The Board also finds this evidence to be material in that it relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.  That is, the evidence suggests a link between the appellant's low back pain and strain and the service connected residuals of a fracture of the right distal fibula.  Accordingly, the claim is reopened.
 
 
ORDER
 
A 20 percent evaluation for residuals of a right distal fibula fracture with degenerative arthritis is granted subject to the laws and regulations governing the award of monetary benefits.
 
The claim of entitlement to service connection for an intermittent lumbosacral strain to include secondary to residuals of a right distal fibula fracture with degenerative arthritis, is reopened.



REMAND
 
When a claim is disallowed by the Board, the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered."  38 U.S.C.A.  § 7104(b).  However, if a veteran's claim does not have the same factual basis as a prior claim, then the veteran is not seeking to reopen his prior claim but rather is opening a new claim.  In such cases the new and material evidence requirement of 38 U.S.C.A. § 5108 is inapplicable.
 
A properly diagnosed disease or injury cannot be considered the same factual basis as a distinctly diagnosed disease or injury.  Therefore, claims based upon distinctly and properly diagnosed diseases or injuries cannot be considered the same claim.  See Ephraim v. Brown, 82 F.3d 399 (Fed.Cir.1996); Boggs v. Peake, 520 F.3d 1330 (2008). 
 
In this case, the Veteran was denied entitlement to service connection for a recurrent intermittent lumbar strain in a Board decision of March 1985.  An MRI of October 2008 notes a diagnosis of multilevel lumbar spondylosis.  This constitutes a new claim for service connection for lumbar spondylosis.  Therefore, the RO must adjudicate the claim and issue a rating decision addressing the question of entitlement to service connection for lumbar spondylosis on a de novo basis. 
 
The Veteran seeks entitlement to service connection for an intermittent lumbosacral strain secondary to residuals of a right distal fracture of the fibula with degenerative arthritis.  He argues that the service connected residuals of a fibula fracture have caused a back disability.
 
VA has a duty to provide a medical examination and opinion when the evidence reflects an in-service event, a current disability and an indication that the current disability may be associated with his service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
 
VA treatment records show that in April 2009 the treating physician noted the Veteran had a chronic strain perhaps from limping associated with residuals of a distal fibula fracture.  The Veteran has not been afforded a VA examination regarding the etiology of the lumbar strain.  A VA examination is needed prior to deciding the claim.  
 
The issues of entitlement to service connection for a knee disability, a hip disability, obesity and diabetes mellitus type II have been referred for adjudication by the RO.  All pending service connection issues are inextricably intertwined with the issue of entitlement to a total rating based on individual unemployability and must first be addressed by the RO.  Hoyer v. Derwinski, 1 Vet. App. 208 (1991); Harris v. Derwinski, 1 Vet. App. 180 (1991).
 
The law provides that a total disability evaluation based on individual unemployability may be granted upon a showing that the veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  
 
Consideration must be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).
 
To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  Id. 
 
The Board may not reject a claim for individual unemployability secondary to service connected disorders without producing evidence, as distinguished from mere conjecture, that the veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service- connected disability has on his ability to work.  Id. at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a);  Beaty, 6 Vet. App. at 538; and Obert v. Brown, 5 Vet. App. 30, 33 (1993). 
 
The Veteran is currently unemployed.  He alleges that his service connected disabilities prevent him from obtaining gainful employment.  While the Veteran was afforded VA examinations, an opinion addressing the effect of his service connected disabilities on his employability was not rendered.  Hence, the Veteran must be afforded an appropriate VA examination to determine whether he is unable to secure or maintain gainful employment as a result of his service-connected disabilities alone.  
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO should schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of any diagnosed lumbar disorder.  All indicated tests must be accomplished.  The claims folder and a copy of this REMAND must be made available to the examiner.  The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any diagnosed lumbar disorder was caused by or is permanently aggravated by residuals of a right distal fibula fracture.   If the examiner finds that any lumbar disorder has been permanently aggravated by any service connected disability, to the extent possible, the examiner must provide a baseline prior to the aggravation.  A complete rationale for any opinion offered must be provided.
 
2.  The Veteran is to be notified that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011). 
 
3.  After the development requested, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.
 
4.  The RO must adjudicate the claims of entitlement to service connection for obesity, a hip disorder, and a knee disorder each secondary to residuals of a right distal fibula fracture with degenerative arthritis; entitlement to service connection for diabetes mellitus type II to include secondary to obesity; and entitlement to compensation under 38 U.S.C.A. § 1151 for a back disability.  Thereafter, if the Veteran files a timely notice of disagreement to any denial, the RO must issue a statement of the case addressing any appealed issue.  The Veteran is hereby informed that the Board may only exercise appellate jurisdiction over any of these issues if he perfects appeals in a timely manner.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011). 
 
5.  After the development under (4) above has been completed, the RO should schedule the Veteran for an appropriate VA examination to determine the effect of any and all service-connected  disabilities on his employability.  Thereafter, the examiner must opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service connected disabilities to include residuals of a right distal fibula fracture, a major depressive disorder, a stomach ulcer, and any other disability for which service connection may be granted following the date of this remand.  The examination report must include a complete rationale for all opinions and conclusions expressed.
 
6.  Thereafter, the RO must readjudicate the issues on appeal.  The RO must readjudicate the issue of entitlement to total disability based on individual unemployability in light of all pertinent evidence and legal authority.  If any benefit is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


